Citation Nr: 0948416	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-31 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.

2. Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1952 to November 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2004 and November 2007 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

During the pendency of the appeal, in a rating decision in 
April 2007, the RO increased the evaluation for lumbosacral 
strain from 10 percent to 20 percent, effective the date the 
Veteran filed his claim for an increased rating.  The Veteran 
continued his appeal for a higher rating.  AB v. Brown, 6 
Vet. App. 35, 38 (1993). 

In October 2009, the Veteran did not appear at a hearing 
before the Board.  Without good cause shown for the failure 
to appear, the request for the hearing is deemed withdrawn.  
38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently rated at 20 percent for lumbosacral 
strain.  The record, however, also demonstrates that the 
Veteran uses a wheel chair and a special bed at night.

The disability was service connected based upon a training 
exercise during service when the Veteran suffered an injury 
to his back after making a jump from a twelve-foot wall.

The Veteran had a VA examination in September 2003 but the 
examiner was not able to assess the Veteran's condition 
because he could not stand long enough to measure range of 
motion and other functional loss.  The examiner did note 
signs of peripheral neuropathy, including decreased motor and 
sensory function.  The diagnosis was osteoarthritis of the 
lumbar spine with discogenic disease leading to 
radiculopathy.  

Records from private physicians state the Veteran suffers 
from spinal stenosis, spondylolithesis, high-grade bilateral 
neuroforaminal stenosis, and degenerative changes.

In July 2006, the Veteran underwent a VA examination and 
although the examiner did record the range of motion for the 
lower back, he stated he could not complete a full 
examination because the Veteran did not participate in all 
aspects of the examination.  He described the examination as 
suboptimal.

In September 2007, a VA physician reviewed the claims file 
and offered several opinions regarding the Veteran's medical 
condition, but did not address the Veteran's current level of 
impairment.

In July 2008, the Veteran's primary care private physician 
stated the Veteran had lumbalgia, lumbosacral radiculitis, 
idiopathic peripheral neuropathy, and degenerative joint 
disease of the lumbar discs.  Based on the Veteran's history, 
all conditions resulted from the training exercise injury.  
He also stated in November 2008 that his office notes should 
not be construed to be an evaluation for disability and the 
Veteran should have an objective functional capacity 
evaluation to determine impairment and disability.

The Board finds the foregoing record insufficient to review 
and adjudicate the Veteran's current level of disability as 
the medical evidence either does not address the current 
level of disability.

In April 2006, a nerve conduction report revealed bilateral 
neuropathy with the left more severe than the right.  No 
etiology of the neuropathy was discussed.  

In September 2007, a VA physician reviewed the claims file 
and offered several opinions, including that the etiology of 
the Veteran's peripheral neuropathy is related to factors 
such as his weight or his medications.  The physician did not 
identify which medications can cause neuropathy and whether 
those medications were prescribed for his service-connected 
disabilities.

As objective neurological abnormalities associated with 
lumbosacral strain may be rated separately and as the current 
record is insufficient to review the etiology of neurological 
symptoms, under the duty to assist, further development is 
needed.

The Board finds the issue of TDIU is intertwined with the 
issue of the rating assigned for the service connected 
lumbosacral strain disability.  Adjudication of this issue is 
deferred until development on all issues is complete.

The Board notes both the Veteran and his private physicians 
have stated lengthy travel exacerbates his pain and other 
symptoms and therefore suggest examinations occur at the 
closest available VA medical facility.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination by 
an orthopedic specialist who has not 
previously examined the Veteran to 
determine the current level of impairment 
due to his service connected lumbosacral 
strain as set forth in the schedular 
criteria, 38 C.F.R. § 4.7a.  

To the extent possible, the orthopedic 
impairment from the service-connected 
lumbosacral disability should be 
distinguished from any other non-service 
connected orthopedic or neurological 
impairment of the lumbar spine.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

The claims folder should be made 
available to the examiner for review.

2. Afford the Veteran a VA examination by 
a neurological specialist who has not 
previously examined the Veteran to 
determine what is the etiology of the 
peripheral neuropathy, that is, is the 
peripheral neuropathy at least as likely 
as not incurred in or aggravated by an 
injury, disease, or event in service, 
including the service connected 
lumbosacral strain?

If peripheral neuropathy of the lower 
extremities is shown, but not as a result 
of service or a neurological 
manifestation of the service connected 
lumbosacral strain, then identify the 
etiology of the peripheral neuropathy of 
the lower extremities.  If related to the 
Veteran's medications, identify which 
medications and their purpose for this 
Veteran's treatment.

In formulating the opinion, the examiner 
is asked to express any opinions as to 
cause consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence 
both for and against the conclusion is so 
evenly divided that it is medically sound 
to find in favor of as it is to find 
against.

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state, and explain 
why it would be speculative to respond.

Also the term "aggravation" means a 
permanent increase in severity, that is, 
a worsening of the underlying condition 
not due to the natural progress of the 
disorder as contrasted to a worsening of 
symptoms. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished, and 
the examiner is requested to report 
complaints and clinical findings in 
detail. 
The claims folder must be provided to the 
examiner for review.

3. After the above development is 
completed, adjudicate the claims.  If any 
benefit remains denied, furnish the 
Veteran and his service representative a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


